1. Armenia (vote)
- Before voting commenced:
on behalf of the ALDE group. - Mr President, this is just a simple amendment that has been agreed with the main political groups. It is to replace in the PPE-DE Group amendment the word 'by' Turkey to the word 'with' Turkey. I understand that this is acceptable to all the main groups.
Since I have the floor, there is a second amendment concerning recital H, which a colleague mentioned earlier on, which is to replace the word 'territory' with the word 'status'. I understand that this is also acceptable to the main groups. I am very grateful to the Secretariat because this was a very late oral amendment.
(The oral amendment was adopted)